Citation Nr: 1617080	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  11-32 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory condition, to include asthma, chronic obstructive pulmonary disorder (COPD), and bronchitis, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Polly Murphy, Esq.


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984, and in the Army National Guard from June 1985 to April 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO in April 2013.  A copy of the transcript has been associated with the claims file.

In September 2014, the Board remanded the claim for additional development and the case now returns for final appellate review. 

The Veteran's claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file revealed duplicative copies of VA outpatient treatment records.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

A respiratory condition, to include asthma, COPD, and bronchitis, did not manifest during service, and is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  These notice requirements were accomplished in a letter sent in September 2010, prior to the March 2011 rating decision on appeal.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment and personnel records, and post-service private and VA treatment records have been associated with the claims file.  As noted by the Board in the September 2014 remand, the July 2012 VA examination referenced medical records - specifically, the results of a July 24, 2012 pulmonary function test (PFT) - that had not been associated with the Veteran's claims file.  As such, the case was remanded in order to obtain these records, which have now been associated with the claims file.  Additionally, in November 2015, the Veteran requested a copy of the results of his October 2015 compensation and pension examination.  The Board completed this action in March 2016.  Finally, the Veteran has not identified any records that have not been requested or obtained.

The Veteran was afforded VA examinations in July 2012 and October 2015 with respect to the issue decided herein.  As noted by the Board in the September 2014 remand, the July 2012 VA examiner did not offer an opinion as to the likelihood that diseases such as bronchitis or COPD are associated with asbestos exposure in an individual with a history of asbestos exposure, and whether the Veteran used oral or parenteral corticosteroid medications to treat his respiratory disorder.  As such, the case was remanded in order to obtain an etiological opinion, which was obtained in October 2015.  Additionally, the Board acknowledges the November and December 2015 statements made by the Veteran, his wife, and the Veteran's representative, which contend that the Veteran received poor treatment from the VA examiner and that the VA treatment facilities were inadequate.  However, the Board finds that the July 2012 and October 2015 VA examinations are adequate to decide the issue on appeal as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records and relevant diagnostic testing; and a physical examination.  The opinions proffered by the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

In April 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before a VLJ.  The Board finds no prejudice under Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As noted previously, in September 2014, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, additional private records were obtained, and an addendum opinion was obtained in October 2015 so as to determine the etiology of his respiratory disorder.  As such, the Board is satisfied that there has been substantial compliance with the September 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In addition, the Board finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is pre-service or post service occupational or other asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9. f.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.  As always, the reasonable doubt doctrine is for consideration in such claims.  In McGinty, the Court also indicated that, while the veteran, as a lay person, is not competent to testify as to the cause of his disease, he is competent to testify as to the facts of his asbestos exposure.  See McGinty, 4 Vet. App. at 432 (1993).

Analysis

The Veteran contends that his respiratory disorder, to include asthma, COPD, and bronchitis, is due to his military service, to include asbestos materials.

As noted above, the first element to a claim for service connection is evidence of a current disability.  In the present case, the Veteran has a current diagnosis of asthma, COPD, and bronchitis, as evidenced on October 2015 VA examination.

The Veteran's DD Form 214 reflects that he served as an F-14 aircraft systems organizational maintenance technician.  During an April 2013 hearing, the Veteran testified that his duties as a maintenance technician included changing the brakes on F-14 aircraft, and that those brakes contained asbestos.  In addition, a letter from the United States Department of the Navy dated November 1983 indicated that the Veteran was involved in fighting a large fire.  Based on the Veteran's DD Form 214, his statements made during the April 2013 hearing, and the November 1983 letter from the Navy, the Board finds that the Veteran had probable exposure to smoke and asbestos materials while in service.

Turning to the question of whether there is a nexus, or link, between the current shown respiratory disorders and service, the Board finds that the evidence is against a finding of service connection.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a respiratory disorder.  September 1980 and January 1982 records reflect that the Veteran was treated for a cough due to head congestion.  On both occasions the physician noted that the Veteran's chest was clear.  In July 1984, an x-ray of the Veteran's chest revealed that the Veteran's lungs were clear, and his chest was normal.  The Veteran's July 1984 separation report of medical examination noted that the Veteran's lungs and chest were normal.  The Veteran's May 1985 Army National Guard enlistment examination noted that the Veteran's lungs and chest were clear, and a coinciding chest x-ray was negative for defects.  In addition, the Veteran denied asthma, shortness of breath, chest pain, and chronic cough.

Post-service private and VA treatment records include a January 2004 chest x-ray that showed a 5mm density suggestive of a vascular shadow, with underlying mild COPD, and no active lung disease.  A coinciding pulmonary function test (PFT) revealed mild restrictive disease with no change after bronchodilator.  Records dating from October 2004 through at least July 2014 indicate that the Veteran was characterized as severely overweight.  An August 2005 chest x-ray revealed no acute lung disease, and unremarkable mediastinal and hilar shadows.  A March 2008 chest x-ray revealed a slight cardiomegaly.  The Veteran's lungs appeared clear, there were no active infiltrates, and no pleural effusion or vascular congestion.  A November 2008 treatment record noted moderate persistent asthma and no signs of asbestosis.  A March 2009 CT scan was negative for asbestos exposure.  In March 2010, the Veteran was diagnosed with asthma and bronchitis.  In November 2010, the Veteran denied coughing, wheezing, or shortness of breath.  A July 2012 PFT revealed borderline obstructive defect compatible with small airway disease, and normal lung volumes and diffusion capacity.

The Veteran was afforded a VA examination in July 2012.  The Veteran reported exposure to smoke and asbestos during his military service.  The Veteran also reported that his first episode of asthma occurred in 2004.  The Veteran stated that he never smoked, and experiences symptoms of daily-coughing and wheezing.  The examiner noted scattered wheezes bilaterally, no prolongation of expiration, no dyspnea, and lots of coughing.  The examiner noted that the Veteran's condition did not require the use of oral or parenteral corticosteroid medications, but required daily use of inhalational bronchodilators and oral bronchodilators.  An x-ray of the Veteran's chest revealed minor granulomas, no infiltrates, no effusion, no pleural plaques or pleural calcification.  Regarding the July 2012 PFT, the examiner noted that the test result which most accurately reflected the Veteran's level of disability was FEV-1/FVC.  The examiner explained that although the PFT consultation remarks noted "restrictive lung disease," the Veteran's severe obesity likely impacted the PFT results, and because the Veteran saw significant improvement with the use of a bronchodilator, the Veteran most likely suffered from asthma.  Following a review of the record, the examiner diagnosed the Veteran with asthma.  The examiner stated that he doubted whether the Veteran had a diagnosis of COPD or bronchitis.  The examiner concluded that the Veteran's asthma was less likely than not caused by or a result of asbestos or smoke exposure.  Regarding exposure to asbestos, he explained that the Veteran's record contains no evidence of an asbestos associated disease.  In addition, the examiner stated that asbestos does not cause asthma.  Regarding smoke inhalation, the examiner stated that the Veteran's exposure to smoke in 1983 was so remote timewise, that it is highly unlikely to be associated with the Veteran's asthma.  The examiner further noted that the Veteran's cough was likely due to asthma.

In treatment records dated December 2012 the Veteran denied coughing, wheezing, or shortness of breath.  In a February 2013 CT scan, the Veteran's lungs appeared unremarkable.  There was no pericardial effusion and no pleural effusion of the ascites.  The Veteran denied coughing, wheezing, or shortness of breath.

At the April 2013 Travel Board hearing, the Veteran testified that he inhaled smoke and was exposed to fuel chemicals while working to extinguish a ship fire.  The Veteran testified that he started having breathing problems in 2000, after which he learned through online research that he might have been exposed to asbestos while stationed at Naval Air Station Miramar, at basic training in Great Lakes, Illinois, and in barracks he stayed in in Fallon, Nevada.  In addition, the Veteran stated that before that he was aware that he could seek treatment from the VAMC in 2004, he would experience coughing and shortness of breath.  He stated that he "would have to actually throw up before [he] could start getting air."  The Veteran testified that after he sought treatment he was prescribed with an inhaler, Advair, a nebulizer, and Symbicort.  The Veteran also testified that he has never smoked, and that he did not have breathing problems before entering the military.  The Veteran stated that his mother smoked and suffered from asthma, and that his wife did not smoke.

The Veteran was provided with a second VA examination in October 2015.  A PFT was performed and revealed FEV-1%.  The examiner noted that the Veteran's conditions had worsened, and diagnosed the Veteran with asthma, COPD, and chronic bronchitis.  The examiner concluded that the Veteran's asthma, bronchitis, and COPD were not associated with service, including exposure to asbestos.  In his rationale, the examiner noted that clinical evidence of asbestos exposure was not shown in the Veteran's medical records or on the "B" reader.  In addition, after reviewing conflicting results between the January 2004 and July 2012 PFTs, the examiner opined that the only plausible way there could be a connection between the Veteran's condition and military service is if the record revealed ongoing lung issues in service and/or due to asbestos exposure.  X-ray findings do not show asbestosis.  The examiner concluded that a history of lung issues in service was not supported by the record.  Finally, the examiner acknowledged that although he failed to report that the Veteran used oral or parenteral corticosteroid medications and oral bronchodilators during the July 2012 examination, the Veteran did in fact use albuterol and Symbicort (an inhaled steroid).

The Board assigns, when taken together, great probative weight to the July 2012 and October 2015 VA medical opinions.  In this regard, both examinations and opinions were predicated on an interview with the Veteran; a review of the record, to include his service treatment records and relevant diagnostic testing; and a physical examination.  Therefore, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the July 2012 and October 2015 VA examiners' opinions that the Veteran's respiratory disorder, to include asthma, COPD, and bronchitis, is not related to service, to include exposure to asbestos or smoke.  Whether characterized as asthma in 2012, or characterized as asthma, COPD, and bronchitis in 2015, the fact remains that the Veteran's respiratory symptoms have been found to not be due to in-service smoke and asbestos exposure.  There is no probative medical opinion to the contrary.  

The Board acknowledges the Veteran's assertion that his respiratory disability is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), as to the specific issue in this case, determining the etiology of asthma, COPD, or bronchitis, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his respiratory disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  In this regard, a diagnosis of an asbestos-related lung or respiratory disorder requires the administration and interpretation of specialized testing, to include x-rays and CT scans.  Additionally, the etiology of any lung or respiratory disorder, to include asthma, COPD, or bronchitis, likewise requires specialized knowledge of the respiratory and pulmonary system, as well as the impact toxic substances such as chemicals, smoke, dust, and asbestos, have on it.  As such, the Board assigns no probative weight to the Veteran's assertions that his respiratory disorder is in any way related to his military service. 

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for a respiratory disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56.

      (CONTINUED ON NEXT PAGE)
ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


